Robertson, Associate Justice.
Whether the transfer by which the appellee acquired his title to the personal property seized by appellant was fraudulent or not, was the main question in the court below. The transaction which resulted in the transfer was single and indivisible, and must stand or fall as a whole. This is the view taken by the court below in the charge to the jury. The court directed the jury to find for the appellee the value of all the goods seized, if they should believe that he purchased them, or any part of them,, in good faith. The goods were paid for by appellee partly in a debt due appellee, partly in the assumption of other debts due by the vendors, and partly in a note made by appellee, payable to the order of the vendors. If the jury believed the transaction was fair and unimpeachable, in so far as by it honest debts of the vendors were paid, and fraudulent as to the part of the consideration received in the form of appellee’s note, still it was their duty, under any fair interpretation of the charge, to find the verdict rendered. The rule is certainly the reverse of that given by the court. Bump, on Fraud. Conv., 476.
The exception to the action of the court in refusing to admit testimony as to price realized at the sheriff’s sale of the goods is not reserved in a proper bill, as it does not appear except from the questions what the appellant proposed to prove by the witness. Such testimony as the questions were calculated to elict was admissible. Black v. Sweeney, 63 Tex., 425.
The three special charges requested by appellant were properly refused. The case of Seeligson v. Brown 61 Tex., 182, does not support the radical doctrine contained in these charges.
The other assignments of error need not be considered. For the error in the charge of the court already pointed out the judgment is reversed and the cause remanded.
Revebsed and Remanded.'
[Opinion delivered November 20, 1885.]